                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO


    Debra Persinger-Cerny,                                 Case No. 1:18cv1401

                                    Plaintiff,             JUDGE PAMELA A. BARKER
                   -vs-
                                                           Magistrate Judge George J. Limbert

    Andrew Saul,                                           MEMORANDUM OPINION AND
    Commissioner of Social Security,                       ORDER

                                    Defendant.

         This matter is before the Court upon the Report and Recommendation of Magistrate Judge

George J. Limbert (Doc. No. 23), recommending that the decision of the Commissioner be

affirmed. No objections have been filed. For the following reasons, the Report and

Recommendation is ADOPTED and the decision of the Commissioner is AFFIRMED.

I.       Background

         On June 20, 2018, Plaintiff Debra Persinger-Cerny filed a Complaint (Doc. No. 1)

challenging the final decision of the Defendant, Andrew Saul, Commissioner of Social Security

(“Commissioner”), 1 denying her application for Supplemental Security Income (“SSI”) under Title

XVI of the Social Security Act, 42 U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). Pursuant to

Local Rule 72.2(b), the case was referred to Magistrate Judge Limbert.




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d).
        On June 14, 2019, the Magistrate Judge issued a Report and Recommendation, in which he

found that substantial evidence supported the ALJ’s evaluation of (1) Persinger-Cerny’s RFC,

including her need for a cane; and (2) the opinion of Dr. Wax. (Doc. No. 23.) The Magistrate

Judge, therefore, recommended the decision of the Commissioner denying Persinger-Cerny’s

application for benefits be affirmed. (Id.) Objections to the Report and Recommendation were to

be filed within 14 days of service. No objections were filed.

II.     Standard of Review

        The applicable standard of review of a Magistrate Judge’s Report and Recommendation

depends upon whether objections were made to that report. When objections are made, the district

court reviews the case de novo. Specifically, Federal Rule of Civil Procedure 72(b) states in

pertinent part:

             The district judge must determine de novo any part of the magistrate judge’s
             disposition that has been properly objected to. The district judge may accept,
             reject, or modify the recommended disposition; receive further evidence; or
             return the matter to the magistrate judge with instruction.

Although the standard of review when no objections are made is not expressly addressed in Rule

72, the Advisory Committee Notes to that Rule provide that “[w]hen no timely objection is filed,

the court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” See Fed. R. Civ. P. 72, Advisory Committee Notes. Moreover, in

Thomas v. Arn, 474 U.S. 140, 150 (1985), the United States Supreme Court explained that “[i]t does

not appear that Congress intended to require district court review of a magistrate judge’s factual or

legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.”



                                                    2
III.   Analysis and Conclusion

       Here, as stated above, no objections were filed to the Report and Recommendation of

Magistrate Judge Limbert that the decision of the Commissioner be affirmed. This Court has

nonetheless carefully and thoroughly reviewed the Report and Recommendation and agrees with

the findings set forth therein. The Report and Recommendation of Magistrate Judge Limbert is,

therefore, ADOPTED, and the decision of the Commissioner denying Plaintiff’s application for SSI

is AFFIRMED.

       IT IS SO ORDERED.




Date: July 9, 2019                                 PAMELA A. BARKER
                                                   U. S. DISTRICT JUDGE




                                               3
